DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In view of the Pre-Appeal Brief filed on 4/7/22, PROSECUTION IS HEREBY REOPENED.  
Claims 1-14, 19 have been cancelled.  Claims 15-18, 20-26 are pending.  Claim 26 has been withdrawn.  Claims 15-18, 20-25 of 8/4/21 are examined herein.  
Applicant’s arguments have been fully considered and found persuasive to withdraw the 103 rejection of the last Office Action.  The following new rejections will now apply.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627  
                                                                                                                                                                                                      
Claim Objections
Claim 15 is objected to because of the following informalities:
Please remove the unnecessary and confusing periods in step b of the claim, for example “i.” and “ii.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18, 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In the Pre-Appeal Brief filed on 3/8/22, Applicant argues that “Claim 15 requires that melatonin and DMSO are administered together as an aqueous mixture directly into the lumen of the urinary bladder within 1 hr of a particular treatment.  The use of the aqueous mixture and its direct administration into the urinary bladder are essential features of the method.”.
However, claim 15 recites the use of melatonin or an antioxidant in the alternative in combination with DMSO.  In other words, Applicant’s claims encompass administering a composition comprising an antioxidant and DMSO.  Since this particular composition does not comprise a combination of melatonin and DMSO, which is admitted on the record to be the essential feature of the method, it does not comply with the enablement requirement.  Please see MPEP 2172.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-18, 20-25 are rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Specifically, claims 15, 17, 23 recite the limitation "melatonin and/or an antioxidant metabolite, derivative or analogue thereof".  It is unclear if the limitation “antioxidant metabolite” refers to melatonin, or whether it is a metabolite of any antioxidant. It is also unclear if “derivative or analogue thereof” refers to melatonin or the antioxidant metabolite or both melatonin and antioxidant metabolite. 
Claims 23-24 are rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Specifically, claim 23 recites the limitation "single standard adult dose” in claim 15.  It is unclear if this limitation is narrowing the scope of the dose amount or narrowing the patient population to adults.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yildirim et al. (“Contribution of antioxidants to preventative effect of mesna in cyclophosphamide-induced hemorrhagic cystitis in rats,” 2004, 54, 469-473, of record) in view of Potter (US Patent Application 2008/0275015 A1, of record).
The instant claims are directed to a method for reducing urinary bladder injury caused by the use of cytotoxic agents by administering a composition comprising an aqueous mixture of melatonin and DMSO and administering a dose of cytotoxic agent, wherein the administration of the composition is done within one hour before administering the cytotoxic agent.  
Yildirim et al. teach that cyclophosphamide (CP) is an alkylating antineoplastic chemotherapeutic agent useful for the treatment of many neoplastic diseases.  Cystitis is a major potential toxicity and dose limiting side effect of cyclophosphamide (page 469, right column, first paragraph).  It is noted that cyclophosphamide is identified as an example of the claimed cytotoxic agent in the instant specification (page 2, lines 11-13).  It is also noted that cystitis is identified as an example of the claimed urinary bladder injury in the instant specification (page 14, line 5).  Yildirim et al. teach a combination of melatonin with mesna resulted in full protection in rats that were injected with cyclophosphamide, which normally results in severe cystitis (abstract).  Melatonin (5 mg/kg) and mesna (64.5 mg/kg) were administered to rats weighing 270-340 g at 12 hr, 1 hr, and 20 min intervals before CP administration, as well as 4 hr intervals after CP administration (page 470, right column, third paragraph; Table 1 on page 470).  It is also noted that for an average adult weighing 70 kg, the amount of melatonin would equate to 350 mg, which meet the limitation of claim 23.  Yildirim et al. concludes that melatonin is useful to ameliorate bladder damage, specifically CP induced cystitis, through scavenging reactive oxygen species (ROS) and reactive nitrogen species (RNS) (page 470, right column, second and third full paragraphs). 
However, Yildirim et al. fail to disclose an aqueous mixture of DMSO as well as administration directly into the urinary bladder.  
Potter teaches methods and formulations for the treatment of cystitis and similar conditions of the bladder.  The individual components of the formulation exist in an aqueous vehicle to facilitate drug contact with the bladder wall (abstract).   Potter teaches an FDA approved therapy involving intravesical instillation of dimethyl sulfoxide (DMSO), which helps to relieve pain and inflammation when administered into the bladder.  DMSO also exhibits muscle relaxant properties that can help with symptoms of urgency and frequency.  Typical dosing is instillation of 50 mL DMSO (50% aqueous solution) directly into the bladder via a catheter.  This is repeated every 2 weeks until symptomatic relief is achieved.  Maintenance dosing is usually every 1 or 2 months as needed (paragraph 0009).  In addition to conventional medication for cystitis, there are various natural products available that may help to control symptoms, such as melatonin, which may stabilize and protect the urothelium (paragraph 0011).  Administration directly into the bladder is greatly preferable, because administration into the bladder prevents absorption of the formulation into the blood stream to any significant degree.  This reduces the chance of drug interactions, adverse side effects and overdose (paragraph 0045).  Supplemental dosages may be required weeks, months, or even years after the original dosage, as necessary if a recurrence or exacerbation of the condition is noticed by the patient or health care professional treating the patient.  The frequency of instillation of the originally prescribed dosage of the formulation of the subsequent supplemental dosage of the formulation may be determined by the health care professional treating the patient suffering from cystitis or related bladder condition (paragraphs 0048-0049).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined the composition comprising melatonin and mesna in the method of treating cystitis, caused by the administration of the cytotoxic agent, cyclophosphamide, as taught by Yildirim et al., with the composition comprising DMSO for direct administration into the bladder in the method of treating cystitis, as taught by Potter.
A person of ordinary skill in the art would have been motivated to combine the two composition because both compositions are individually known to be useful for treating cystitis.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating cystitis in a patient by the combined therapeutically additive effect of two known compositions used for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627      

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627